MEMORANDUM ***
Sabina Ayala Ayala and her two sons, Martin and Humberto Maldonado, natives and citizens of Mexico, petition for review *932of the Board of Immigration Appeals’ (“BIA”) order deny their motion to remand based on ineffective assistance of counsel and dismissing their appeal from the Immigration Judge’s order denying cancellation of removal. We have jurisdiction pursuant 8 U.S.C. § 1252. We grant the petition for review and remand.
The government requests remand in order for the BIA to reconsider its decision in light of the affidavit of Ayala’s former counsel, Frank Kim. Accordingly, we grant the petition for review and remand to the BIA.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.